Appeal by the defendant from a judgment of the County Court, Dutchess County (Hillery, J.), rendered September 25, 1987, convicting him of grand larceny in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s assertion that the purported untimeliness of his preliminary hearing should result in a reversal of the judgment of conviction is without merit (see, CPL 180.80; People v Bensching, 117 AD2d 971; People v Phillips, 88 AD2d 672). Thompson, J. P., Brown, Balletta, Miller and O’Brien, JJ., concur.